COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-10-00371-CV


IN THE MATTER OF J.D.




                                    ----------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY

                                    ----------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ----------

      We have considered “Appellant's Withdrawal Of Notice Of Appeal.” It is the

court=s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).



                                                   PER CURIAM



PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: January 6, 2011




      1
       See Tex. R. App. P. 47.4.